

117 HR 1073 IH: Wildfire Wireless Resiliency Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1073IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mrs. Rodgers of Washington introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that construction, rebuilding, or hardening of communications facilities following a major emergency declared by a Governor relating to a wildfire are not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Wildfire Wireless Resiliency Act. 2.Application of NEPA and NHPA to covered communications projects(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National historic preservation act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)DefinitionsIn this section:(1)Communications facilityThe term communications facility includes—(A)any wireless or wireline infrastructure for the transmission of writing, sign, signal, data, image, picture, or sound of any kind;(B)any transmitting device, tower, or support structure, and any equipment, switch, wiring, cabling, power source, shelter, or cabinet, associated with the provision of communications services; and(C)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location; and(iii)is added to a tower, building, or other structure.(2)Communications serviceThe term communications service means a service for the transmission of any writing, sign, signal, data, image, picture, or sound of any kind.(3)Covered projectThe term covered project means a project that—(A)is to be carried out entirely within an area for which a Governor has declared a major disaster or an emergency related to a wildfire;(B)is to be carried out not later than 5 years after the date the Governor made such declaration; and(C)replaces a communications facility damaged by such disaster or emergency or makes improvements to a communications facility in such area that could reasonably be considered as necessary for recovery from such disaster or emergency or to prevent or mitigate any future disaster or emergency.